United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         March 20, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                               No. 05-50998
                             Summary Calendar



                        UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                   versus

         DIMAS ROJAS-DUQUEZ, also known as Alesandro Rojas
                            Dimas-Luquez,

                                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. 3:05-CR-370-ALL
                          --------------------

Before JONES, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

     Dimas Rojas-Duquez (Rojas) pleaded guilty to illegal reentry

after deportation and was sentenced to 60 months of imprisonment,

three years of supervised release, and a $100 special assessment.

     Rojas argues on appeal that his sentence was unreasonable

because (1) the amount of cocaine involved in a prior conviction on

which    a   16-level   increase   in   his   offense    level     pursuant      to

U.S.S.G. § 2L1.2(b)(1)(A)(i) was based was small, (2) he returned

to the United States only to check on his children and to prevent


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
them from being placed in a foster home, and (3) he intended to

return to Mexico after checking on his children.            He does not

challenge   the   district   court’s   calculation   of   his   guideline

sentencing range.

     Because Rojas’s sentence was within a properly calculated

guideline range of 57 to 71 months, we infer that the district

court considered all the factors for a fair sentence set forth in

the Guidelines.   See United States v. Mares, 402 F.3d 511, 519 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005).     “[A] sentence within a

properly calculated Guideline range is presumptively reasonable.”

United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).         Rojas

has failed to demonstrate that his properly calculated guidelines

sentence was unreasonable.     See id.; Mares, 402 F.3d at 519.

                                                                AFFIRMED.




                                   2